DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huffa et al. (US 2012/0233882), henceforth known as Huffa.
	As seen at least in the embodiment of figure 8B, Huffa teaches the knitting structure (130) as claimed including a pattern layer (131) formed of a main thread (138) knitted along a predetermined route, with a fixing thread (139) tied on adjacent sections of the main thread for fixing a structure of the pattern layer.  Regarding claim 2, note plurality of the pattern layers are provided, such that the pattern layers are stacked and combined by the fixing thread as seen in at least figure 6.  Regarding claim 2, the knitting structure forms a shoe vamp of a shoe.  Regarding claim 4, the knitting structure forms a bag face of a bag specifically a bag as seen in figure 4b for holding wearer’s foot. Regarding claim 5, Huffa teaches the knitting method of a knitting structure as claimed including forming a pattern layer (131) by a main thread (138) along a .  


Claim 5-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ngene et al. (US 2017/0327985).
	Ngene teaches the knitting method of a knitting structure as claimed including forming a pattern layer (340) by a main thread along a predetermined route; and combining a fixing thread (352, 354, 356, 358) on the main thread along the predetermined route and disposed in adjacent to the main thread, so as to efficiently fix the pattern layer. Regarding claim 6, wherein the fixing thread (352, 354, 356, 358) is tied on the main thread in a manner of electric embroidery (see paragraph [0035].  Regarding claim 7, main thread is formed of a material selected from the group consisting of polyethylene, polypropylene, synthetic fiber, natural fiber, paper fiber, starchy bioplastic, polyurethane, and combination thereof [0043].  Regarding claim 12, a plurality of the pattern layers are included, wherein the plurality of the pattern layers are stacked and combined with the fixing thread (352, 354, 356, 358) as seen at least in figure 3.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ngene et al. (US 2017/0327985).
	Ngene teaches the invention substantially as claimed except for the yarn material being two plies braided or twisted. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the yarn as two ply material braided or twisted in order to increase the strength of the yarn with the additional plies and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. 37 C.F.R. 1.2
Further it is noted that a complete response must satisfy the requirements of 37 C.F.R. 1.111, including: 
-The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. 
-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
-Moreover, The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06,  MPEP 714.02. The "disclosure" includes the claims, the specification and the drawings. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY WORRELL whose telephone number is (571)272-4997.  The examiner can normally be reached on M, W-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached at 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANNY WORRELL/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

ldw